DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is Corrected Notice of Allowance. 
The amendment filed 14 October 2021 has been entered:
Claim(s) 9-20 is/are canceled.
Claim(s) 24-25 is/are amended.
Claim(s) 1-8 and 21-27 is/are pending and considered below.

Amendment under 37 C.F.R. 1.312
Amendment filed 14 October 2021 under 37 C.F.R. 1.312 is made proper; therefore, the amendments to the Claims, Drawings, and Specification are entered. Furthermore, amendments to claims 24-25 correct minor typographical issues and thus do not affect allowability of said claims.

Allowable Subject Matter
Claim(s) 1-8 and 21-27 is/are allowed.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142. The examiner can normally be reached M-Th 9:00 a.m. - 4:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731